Case 7:20-cv-05970-PMH Document 13 Filed 04/06/21 Page 1 of 1


                                         Application granted.

                                         The parties are directed to file jointly a
                                         proposed Amended Civil Case Discovery
                                         Plan and Scheduling Order revising the
                                         discovery schedule in this matter. The
                                         parties are directed to use the most recent
                                         version of the form available on this
                                         Court's Individual webpage.

                                         The Case Management Conference
                                         scheduled for April 7, 2021 is cancelled.
                                         The Clerk of the Court is respectfully
                                         directed to terminate the motion sequence
                                         pending at Doc. 12.


                                         SO ORDERED.


                                         _______________________
                                         Philip M. Halpern
                                         United States District Judge

                                         Dated: White Plains, New York
                                                April 6, 2021
